This case is before us on exceptions to the acceptance of a report of a Referee. The plaintiff seeks to recover for personal-injuries growing out of an automobile accident. The defendant abandons all objections to the Referee’s findings except a claim that the damages awarded are excessive. Damages were assessed at $2000 and a credit was given of $300 which had been paid to the plaintiff by Ervin A. Call in whose car she was a passenger and to whom she had given a covenant not to sue.
The plaintiff’s injuries consisted of severe lacerations to her face. When these wounds were sutured glass was removed from her face and for a period of several months thereafter glass continued to come to the surface. She was in a hospital for eleven days. The Referee was justified in finding that both her eyesight and hearing were affected and that for a long time after the accident she suffered pain from the blows which she received in the accident.
This Court has so many times laid down the rule that exceptions *517will not lie to findings of fact by a Referee if there is any evidence to support them that it seems almost unnecessary to say so again. Staples v. Littlefield, 132 Me., 91, 167 A., 171; Throumoulos v. First National Bank of Biddeford, 132 Me., 232, 169 A., 307. Apparently, however, the rule is not even now fully understood.
H. R. Coolidge, for plaintiff. Fellows <§■ Fellows, for defendant.
Not only is there evidence to support the findings of the Referee but the damages awarded seem very reasonable.
The entry will be: Exceptions overruled. Judgment on the report.